DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the biasing member of a spring, piston, or rubber stop must be shown or the feature(s) canceled from the claim(s).  Additionally, a spacer with a frustoconical cross-section and the receiver extends into the aperture of the substrate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner notes that new depictions of the components must be in accordance with the originally filed disclosure; the Examiner suggests the claimed recitations directed to new matter or structure not previously shown be canceled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “the post extends radially from the shank” and depends from claim 11 that recites “the post extending radially away from the shank.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Slater et al. (U.S. 8,439,593 B2) [593].
Regarding Claim 1, Reference [593] discloses a handle (12) comprising a receiver (60) having a keyway (76); a fastener comprising a shank (12); a head (11); and a post (20), the post extending radially away from the shank and configured to be received by the keyway.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. 7,367,535 B2) [535].
Regarding Claim 1, Reference [535] discloses a handle (12) comprising a receiver (30); a fastener comprising a shank (10); a head (11); but does not explicitly disclose a keyway on the receiver and a post extending from the shank.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have reversed the components of a groove 21 and protruding block 34, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Please note that in the instant application, page 2, paragraph [0006], applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 7, Reference [535] discloses wherein the handle comprises: a handle body; a first boss (40); and a second boss (40); wherein the first boss and the second boss extend orthogonally away from the handle body; and wherein the first boss and the second boss are separated by a distance.
Regarding Claim 8, Reference [535] discloses wherein the first boss defines a sole (bottom of 40), the sole being substantially parallel to the shower door.
The Examiner notes that a shower door is not positively recited and is interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 9, Reference [535] discloses wherein the receiver extends away from the sole.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. 7,367,535 B2) [535] in view of Ryan (U.S. 2015/0128383 A1) [383].
Regarding Claim 2, Reference [535] discloses the claimed invention, but does not explicitly disclose a biasing member positioned within the receiver and configured to interface with an end of the fastener.
Nevertheless, Reference [383] teaches a biasing member (222).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the groove and protruding block assembly of Reference [535] with the spring of the pin and slot assembly as taught by Reference [383] in order to hold/lock the groove and protruding block under pressure from a spring member.
Regarding Claim 3, the previously made combination of Reference [535] / [383] discloses wherein the biasing member is at least one of a spring, a piston, or a rubber stop.
Claims 4-6, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. 7,367,535 B2) [535] in view of Bennett et al. (U.S. 2021/0363779 A1) [779].
Regarding Claim 4, Reference [535] discloses the claimed invention, but does not explicitly disclose a first washer positioned between the handle and a substrate to prevent contact between the handle and the substrate.
Nevertheless, Reference [779] teaches a washer (20, Fig. 3 and Fig. 5) and a substrate (100).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the handle assembly of Reference [535] with the washer as taught by Reference [779] in order to prevent damage to the surface.
Regarding Claim 5, the previously made combination of Reference [535] / [779] discloses comprising a second washer (70) on the other side of the substrate (100).
Regarding Claim 6, the previously made combination of Reference [535] / [779] discloses the claimed invention, but does not explicitly disclose wherein the first washer is formed of a polymer.
The Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have made the washer out of a polymer.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, page 1, paragraph [0004] applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 11, Reference [535] discloses a handle (12) comprising a receiver (30); a fastener comprising a shank (10); a head (11); but does not explicitly disclose a keyway on the receiver, a post extending from the shank, or a substrate comprising an aperture.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have reversed the components of a groove 21 and protruding block 34, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Please note that in the instant application, page 2, paragraph [0006], applicant has not disclosed any criticality for the claimed limitations.
Further, Reference [779] teaches a substrate (100) and an aperture (130).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the handle assembly of Reference [535] to be used on a door 100 as taught by Reference [779] in order for the application of an attachment assembly be applied to a door pull.
Regarding Claim 12, the previously made combination of Reference [535] / [779] above discloses wherein the post extends radially from the shank.
Regarding Claim 13, the previously made combination of Reference [535] / [779] discloses wherein when the handle is coupled to the substrate, the receiver extends through the aperture.  The Examiner notes that Fig. 3 of the modifying Ref. [779] depicts the handle pull connection going through the substrate 110 and aperture 130.
Regarding Claim 14, Reference [535] discloses a spacer (30) positioned between the head of the fastener and the substrate to prevent contact between the head of the fastener and the substrate, but does not explicitly disclose a first washer positioned between the handle and a substrate to prevent contact between the handle and the substrate; and 
Nevertheless, Reference [779] teaches a washer (20, Fig. 3 and Fig. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the handle assembly of Reference [535] with the washer as taught by Reference [779] in order to prevent damage to the surface.
Regarding Claim 15, the previously made combination of Reference [535] / [779] discloses wherein the spacer comprises a first portion (bottom of 30) and a second portion (33), the first portion defining an annular body, and the second portion extending away from the first portion and into the aperture. The Examiner notes that Fig. 3 of the modifying Ref. [779] depicts the handle pull connection going through the substrate 110 and aperture 130.
Regarding Claim 16, the previously made combination of Reference [535] / [779] discloses the claimed invention, but does not explicitly disclose wherein a central opening of the second portion of the spacer has a frustoconical cross-section.
At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified 30 of Ref. [535] to have had a frustoconical cross-section because Applicant has not disclosed that having a frustoconical cross-section provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with conical cross-section because it provides protection to the connection.
Therefore, it would have been an obvious matter of design choice to modify 30 to have a frustoconical cross-section to obtain the invention as specified in the claim [(s)].
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, page 7, paragraph [0026], applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 17, the previously made combination of Reference [535] / [779] discloses wherein the receiver extends into the aperture of the substrate.
The Examiner notes that Fig. 3 of the modifying Ref. [779] depicts the handle pull connection going through the substrate 110 and aperture 130.
Regarding Claim 20, the previously made combination of Reference [535] / [779] above discloses wherein the handle comprises: a handle body; a first boss; and a second boss; wherein the first boss and the second boss extend orthogonally away from the handle body; and wherein the first boss and the second boss are separated by a distance.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. 7,367,535 B2) [535] in view of Drage (U.S. 2016/0135550 A1) [550].
Regarding Claim 10, Reference [535] discloses the claimed invention, but does not explicitly disclose wherein the receiver is countersunk below the sole such that no portion of the receiver extends above the sole.
Nevertheless, Reference [550] teaches a countersunk connection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the middle mount of the assembly of Reference [535] with the teaching of a countersunk female plate in order to prevent damage to the connections and be aesthetically pleasing.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. 7,367,535 B2) [535] in view of Bennett et al. (U.S. 2021/0363779 A1) [779] and further in view of Ryan (U.S. 2015/0128383 A1) [383].
Regarding Claim 18, the previously made combination of Reference [535] / [779] above discloses the claimed invention, but does not explicitly disclose wherein the keyway comprises a keyway entry and a keyway cavity connected to the keyway entry.
Nevertheless, Reference [383] teaches a keyway entry (218) and a keyway cavity (220).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified connection of the groove and protruding block assembly of Reference [535] with the connection of a pin and slot assembly as taught by Reference [383] in order to hold/lock the pin at a stop point.
Regarding Claim 18, the previously made combination of Reference [535] / [779] / [383] above discloses wherein the post is positioned within the keyway cavity when the post is received within the keyway.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677